Name: Commission Regulation (EC) No 12/1999 of 7 January 1999 amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables and repealing Regulation (EEC) No 3566/90
 Type: Regulation
 Subject Matter: political geography;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31999R0012Commission Regulation (EC) No 12/1999 of 7 January 1999 amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables and repealing Regulation (EEC) No 3566/90 Official Journal L 004 , 08/01/1999 P. 0001 - 0005COMMISSION REGULATION (EC) No 12/1999 of 7 January 1999 amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables and repealing Regulation (EEC) No 3566/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EC) No 2199/97 (2), and in particular Article 11(2) thereof,Whereas the Annex to Commission Regulation (EC) No 1921/95 (3), as amended by Regulation (EC) No 2427/95 (4), lists the products for which import licences are required and the relevant securities; whereas experience gained with those import control measures and the development of trade and statistical methods allow some products to be deleted from that Annex; whereas, following such deletion, Article 6 of Regulation (EC) No 1921/95 serves no further purpose and should be deleted;Whereas, under the tariff ceiling for processed sour cherries originating in the former Yugoslav Republic of Macedonia fixed in Council Regulation (EC) No 77/98 (5) and administered pursuant to Commission Regulation (EC) No 123/98 (6), the products covered by CN code ex 0813 40 95 should be added to the list of products for which import licences are required and the relevant securities should be fixed;Whereas Commission Regulation (EEC) No 3566/90 (7), as amended by Regulation (EC) No 1032/95 (8), establishes the list of products to which Article 2(2) of Regulation (EC) No 1921/95 is applicable; whereas, on the one hand, Commission Regulation (EC) No 2125/95 (9), as last amended by Regulation (EC) No 2493/98 (10), makes provision for that measure as regards preserved mushrooms and Commission Regulations (EC) No 122/98 (11), as amended by Regulation (EC) No 1057/98 (12) and (EC) No 123/98 make provision therefore as regards processed sour cherries originating in the Republics of Bosnia-Herzegovina and Croatia and in the former Yugoslav Republic of Macedonia and, on the other hand, maintaining that list seems unnecessary for the other products and origins; whereas, for the sake of clarity and efficiency of administration, Regulation (EEC) No 3566/90 should be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1921/95 is amended as follows:1. Article 6 is deleted.2. The Annex is replaced by the Annex hereto.Article 2 Regulation (EEC) No 3566/90 is repealed.Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 29.(2) OJ L 303, 6. 11. 1997, p. 1.(3) OJ L 185, 4. 8. 1995, p. 10.(4) OJ L 249, 17. 10. 1995, p. 12.(5) OJ L 8, 14. 1. 1998, p. 1.(6) OJ L 11, 17. 1. 1998, p. 17.(7) OJ L 347, 12. 12. 1990, p. 17.(8) OJ L 105, 9. 5. 1995, p. 3.(9) OJ L 212, 7. 9. 1995, p. 16.(10) OJ L 309, 19. 11. 1998, p. 38.(11) OJ L 11, 17. 1. 1998, p. 15.(12) OJ L 151, 21. 5. 1998, p. 25.ANNEX 'ANNEX>TABLE>